— In an action, based on contract, to recover damages to the respondent’s building, alleged to have been caused by the appellant’s operations in connection with the construction of a section of the Rapid Transit Subway under a contract between the appellant and the city of New York, judgment, and order dated May 22, 1936, modified so as to allow interest on the reduced verdict of $2,000 from November 15, 1933, the date of the commencement of the action, and as so modified unanimously affirmed, with costs to respondent. Appeal from order of May 4, 1936, dismissed. In our opinion, upon this record the respondent was entitled to interest upon the reduced verdict only from the date of the commencement of this action, as the date prior thereto, when damage accrued, was not made clear. (Freedman v. Hart & Early Co., Inc., N. Y. L. J. Feb. 20,1935, p. 907.) Present — Lazansky, P. J., Carswell, Davis, Adel and Taylor, JJ.